|!WILLIAMS, Judge,
dissenting.
I respectfully dissent. The deputy’s testimony concerning the victim’s statement was inadmissible hearsay evidence. LSA-C.E. Art. 801(C). Clearly, without the deputy’s testimony on the issue, the state could not have proved its ease. The trial judge’s ruling in this regard was not harmless error.
Moreover, this writer questions the sufficiency of the state’s evidence to convict the defendant of attempted indecent behavior with a juvenile. Even if the above-mentioned testimony was properly admitted at the trial, the testimony of the “key” witness/investigating officer was contradicted by the then almost thirteen-year-old victim.